              Case 1:20-cr-00126-LTS Document 94 Filed 06/16/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :          20-CR-126 (LTS)
                                                                       :
MIGUEL BELARDO,                                                        :             ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LAURA TAYLOR SWAIN, United States District Judge:

        A change of plea hearing is hereby scheduled to occur as a videoconference using the

Skype for Business platform on June 24, 2020, at 9:00 a.m. As requested, defense counsel will

be given an opportunity to speak with the Defendant by telephone for fifteen minutes before the

sentencing proceeding begins (i.e., at 8:45 a.m.); defense counsel should make sure to answer

the telephone number that was previously provided to Chambers at that time.

        To optimize the quality of the video feed, only the Court, the Defendant, defense counsel,

and counsel for the Government will appear by video for the proceeding; all others will

participate by telephone. To optimize use of the Court’s video conferencing technology, all

participants in the call must:

        i.       Use a browser other than Microsoft Explorer to access Skype for Business;

        ii.      Position the participant’s device as close to the WiFi router as is feasible;

        iii.     Ensure any others in the participant’s household are not using WiFi during the
                 period of the call;

        iv.      Unless the participant is using a mobile telephone to access Skype for Business,
                 connect to audio by having the system call the participant;




ORD SCHEDULING BELARDO PLEA.DOCX                          VERSION JUNE 16, 2020                     1
            Case 1:20-cr-00126-LTS Document 94 Filed 06/16/20 Page 2 of 5



       v.      If there is ambient noise, the participant must mute his or her device when not
               speaking.

       Members of the press, and the public may access the audio feed of the conference by

calling 888-363-4734 and use access code 1527005 and security code 3123.

       In advance of the conference, Chambers will email the parties with further information on

how to access the conference. Those participating by video will be provided a link to be pasted

into their browser. Further, all participants must identify themselves every time they speak, spell

any proper names for the court reporter, and take care not to interrupt or speak over one another.

Finally, all of those accessing the conference — whether in listen-only mode or otherwise — are

reminded that recording or rebroadcasting of the proceeding is prohibited by law.

       If Skype for Business does not work well enough and the Court decides to transition to its

teleconference line, counsel should call 888-363-4734 and use access code 1527005 and

security code 3123. In that event, counsel should adhere to the following rules and guidelines

during the hearing:

            1. Each party should designate a single lawyer to speak on its behalf (including
               when noting the appearances of other counsel on the telephone).

            2. Counsel should use a landline whenever possible, should use a headset instead of
               a speakerphone, and must mute themselves whenever they are not speaking to
               eliminate background noise. In addition, counsel should not use voice-activated
               systems that do not allow the user to know when someone else is trying to speak
               at the same time.

            3. To facilitate an orderly teleconference and the creation of an accurate transcript,
               counsel are required to identify themselves every time they speak. Counsel
               should spell any proper names for the court reporter. Counsel should also take
               special care not to interrupt or speak over one another.

            4. If there is a beep or chime indicating that a new caller has joined while counsel is
               speaking, counsel should pause to allow the Court to ascertain the identity of the
               new participant and confirm that the court reporter has not been dropped from the
               call.




                                                  2
          Case 1:20-cr-00126-LTS Document 94 Filed 06/16/20 Page 3 of 5



       If possible, defense counsel shall discuss the attached Waiver of Right to be Present at

Criminal Proceeding with the Defendant prior to the proceeding. If the Defendant consents, and

is able to sign the form (either personally or, in accordance with Standing Order 20-MC-174 of

March 27, 2020, by defense counsel), defense counsel shall file the executed form at least 24

hours prior to the proceeding. In the event the Defendant consents, but counsel is unable to

obtain or affix the Defendant’s signature on the form, the Court will conduct an inquiry at the

outset of the proceeding to determine whether it is appropriate for the Court to add the

Defendant’s signature to the form.

       To the extent that there are any documents relevant to the proceeding (e.g., advice of

rights form, proposed orders or documents regarding restitution, forfeiture, or removal), counsel

should submit them to the Court (by email or on ECF, as appropriate) at least at least 24 hours

prior to the proceeding. To the extent any documents require the Defendant’s signature,

defense counsel should endeavor to get them signed in advance of the proceeding as set forth

above; if defense counsel is unable to do so, the Court will conduct an inquiry during the

proceeding to determine whether it is appropriate for the Court to add the Defendant’s signature.



       SO ORDERED.


Dated: June 16, 2020                              ______/s/ Laura Taylor Swain ________
       New York, New York                                LAURA TAYLOR SWAIN
                                                         United States District Judge




                                                 3
             Case 1:20-cr-00126-LTS Document 94 Filed 06/16/20 Page 4 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                        WAIVER OF RIGHT TO BE
                             -v-                                        PRESENT AT CRIMINAL
                                                                        PROCEEDING
MIGUEL BELARDO,
                                       Defendant.                         20-CR-126 (LTS)
-----------------------------------------------------------------X

Check Proceeding that Applies

____     Entry of Plea of Guilty

         I am aware that I have been charged with violations of federal law. I have consulted with
         my attorney about those charges. I have decided that I wish to enter a plea of guilty to
         certain charges. I understand I have a right to appear before a judge in a courtroom in
         the Southern District of New York to enter my plea of guilty and to have my attorney
         beside me as I do. I am also aware that the public health emergency created by the
         COVID-19 pandemic has interfered with travel and restricted access to the federal
         courthouse. I have discussed these issues with my attorney. By signing this document, I
         wish to advise the court that I willingly give up my right to appear in person before the
         judge to enter a plea of guilty. By signing this document, I also wish to advise the court
         that I willingly give up any right I might have to have my attorney next to me as I enter my
         plea so long as the following conditions are met. I want my attorney to be able to
         participate in the proceeding and to be able to speak on my behalf during the proceeding.
         I also want the ability to speak privately with my attorney at any time during the
         proceeding if I wish to do so.



Date:              _________________________                         ____________________________
                   Print Name                                        Signature of Defendant



____     Sentence

         I understand that I have a right to appear before a judge in a courtroom in the Southern
         District of New York at the time of my sentence and to speak directly in that courtroom
         to the judge who will sentence me. I am also aware that the public health emergency
         created by the COVID-19 pandemic has interfered with travel and restricted access to the
         federal courthouse. I do not wish to wait until the end of this emergency to be sentenced.


                                                               4
          Case 1:20-cr-00126-LTS Document 94 Filed 06/16/20 Page 5 of 5



        I have discussed these issues with my attorney and willingly give up my right to be
        present, at the time my sentence is imposed, in the courtroom with my attorney and the
        judge who will impose that sentence. By signing this document, I wish to advise the court
        that I willingly give up my right to appear in a courtroom in the Southern District of New
        York for my sentencing proceeding as well as my right to have my attorney next to me at
        the time of sentencing on the following conditions. I want my attorney to be able to
        participate in the proceeding and to be able to speak on my behalf at the proceeding.
        I also want the ability to speak privately with my attorney at any time during the
        proceeding if I wish to do so.


Date:          _________________________                    ____________________________
               Print Name                                   Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by
this waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.


Date:          __________________________                   _____________________________
               Print Name                                   Signature of Defense Counsel



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it.
The interpreter’s name is: _______________________.


Date:          _________________________
                Signature of Defense Counsel




Accepted:      ________________________
               Signature of Judge
               Date:




                                                 5
